       Case 4:21-cv-00784 Document 9 Filed on 06/08/21 in TXSD Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                                 §
 UNITED STATES OF AMERICA,                       §
                                                 §
        Plaintiff,                               §
                                                 §
 v.                                              §   CASE NO. 4:21-cv-784
                                                 §
 SUHYUN AN, JOHNSON MEDICAL                      §
 GROUP PLLC (d/b/a Campbell Medical              §
 Clinic), and CAMPBELL MEDICAL                   §
 GROUP, PLLC,                                    §
                                                 §
        Defendants.                              §

             NOTICE OF DISMISSAL PURSUANT TO RULE 41(a)(1)(A)(ii)

       Counsel for the United States informs the Court that it is voluntarily dismissing this

action without prejudice. No defendant has filed an answer in this case, and therefore dismissal

is proper without the need for a court order pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

       The parties have resolved the claims in this action pursuant to a settlement agreement

that requires payment from the defendants over the course of five years. If the defendants default

on their payment obligations, the United States retains the option to either reinstate the claims

raised in this suit or to enforce the settlement agreement itself. Accordingly, this dismissal is

being filed without prejudice as to re-filing and is subject to the terms of the settlement

agreement.
       Case 4:21-cv-00784 Document 9 Filed on 06/08/21 in TXSD Page 2 of 2




 Dated: June 8, 2021                             Respectfully submitted,

                                                 JENNIFER B. LOWERY
                                                 Acting United States Attorney

                                                 /s/ Brad R. Gray
                                                 Brad R. Gray
                                                 Assistant United States Attorney
                                                 Southern District No. 2827958
                                                 Texas Bar No. 24097759
                                                 1000 Louisiana Street, Suite 2300
                                                 Houston, Texas 77002
                                                 Tel.: (713) 567-9599
                                                 Fax: (713) 718-3300
                                                 Email: Brad.Gray@usdoj.gov

                                                 Counsel for the United States of America



                              CERTIFICATE OF SERVICE

       I certify that on June 8, 2021, a true and correct copy of this document was filed via
CM/ECF. In addition, I will email a true and correct copy of this document to Lynette Byrd,
counsel for the Defendants, at lsb@federal-lawyer.com.


                                            /s/ Brad R. Gray
                                            Brad R. Gray
                                            Assistant United States Attorney




                                             2
